Citation Nr: 1017219	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1997 to October 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in March 2010.  The hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed.  Initially, the Board notes 
that the Veteran has reported service in the Arabian Sea.  
The Board acknowledges that the Veteran's DD-214 does not 
reflect any service in the Persian Gulf; the record documents 
no foreign service and no awards associated with Persian Gulf 
service.  Research reveals that the USS Princeton, on which 
the Veteran was stationed, was deployed to the Arabian Gulf 
in 2001 prior to the Veteran's separation, however.  In light 
of 38 C.F.R. § 3.317 (2009), the Board finds that the 
Veteran's claim of service in the Arabian Gulf must be 
verified, e.g., via obtaining service personnel records and 
ship logs, if necessary.  

Additionally, the Board notes that there appear to be 
outstanding medical records.  The Veteran has reported 
receiving treatment for his gastrointestinal complaints prior 
to service.  Those records should be obtained.  There were no 
preexisting conditions noted upon entry into service; the 
Veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Rebutting the presumption of soundness requires that 
VA show by clear and unmistakable evidence that (1) the 
Veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
A medical opinion is needed.  38 C.F.R. § 3.159(c)(4).  

The evidence also suggests that there may be outstanding VA 
treatment records.  They must be obtained on remand.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the evidence documents that the Veteran has applied 
for benefits from the Social Security Administration (SSA) 
due to his gastrointestinal disorder and that, though denied, 
he has appealed the determination.  As these records are 
potentially relevant to the matter at hand, they should be 
requested and, if available, associated with the claims file.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Verify the reported service in the 
Arabian Gulf from 1998 to 1999 and in 
2001, to include by obtaining service 
personnel records.  

2.  Obtain all relevant VA treatment 
records dating from September 26, 2008, 
forward.  

3.  Ask the appellant about the existence 
and location of any outstanding private 
medical records, to include the pre-
service treatment for his 
gastrointestinal complaints.  All 
reported private treatment records should 
be requested.  If any reported medical 
records are not available, the Veteran 
should be notified.  

4.  Obtain the Veteran's SSA records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.  


5.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination to determine the nature 
and likely etiology of his 
gastrointestinal complaints.  The claims 
folder must be made available to the 
examiner for review.  For any diagnosed 
disorder, the examiner should answer the 
following questions:    

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had a gastrointestinal disorder that 
existed prior to his military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(iii) if the answer is no, is it at least 
as likely as not that the 
gastrointestinal disorder had its onset 
in service? 

A rationale for any opinion expressed 
should be provided.   

6.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


